Stacy, C. J.
The garnishee bank, defendant herein, alleges no defense or setoff against the taxpayer. The amount of the deposit, subject to the taxpayer’s demand, was less than the tax asserted. Hence, under the statute, the constitutionality of which was upheld in Nesbitt v. Gill, 227 N.C. 174, 41 S.E. 2d 646, affirmed 332 U.S. 749, 92 L. Ed. 13, it was the defendant’s duty to remit the deposit to the Commissioner of Revenue before whom all interested parties are permitted to assert their rights with full assurance of protection, including those of the garnishee. G.S. 105-242, subsection 2 (3).
It follows, therefore, that by meddling with strife belonging not to it (Prov. 26:17), the garnishee has rendered itself liable for the costs of the action.
The judgment will be upheld.
Affirmed.